SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period endedSeptember 30, 2007. o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-32317 AM MARKETING INC. (Exact name of small business issuer as specified in its charter) NEVADA 86-1010394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10135 E Via Linda Road, Suite D-224A, Scottsdale, AZ 85260 (Address of principal executive office) (Zip Code) 602-821-6492 (Issuer's telephone number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is an accelerated filer (as defined in exchange A Rule 12b-2) Yes
